United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2386
                        ___________________________

                                Lloyd N. Hamm, Jr.

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

               Dr. Charles Liggett; Nurse Dream M. Redic-Young

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                              Submitted: July 2, 2019
                               Filed: July 19, 2019
                                  [Unpublished]
                                  ____________

Before KELLY, BOWMAN, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      In this 42 U.S.C. § 1983 action, former Arkansas inmate Lloyd N. Hamm, Jr.,
appeals from the orders of the District Court1 granting summary judgment to

      1
       The Honorable P. K. Holmes, III, United States District Judge for the Western
District of Arkansas.
defendants. Viewing the record in a light most favorable to Hamm and drawing all
reasonable inferences in his favor, we conclude that summary judgment was properly
granted to defendant Dr. Charles Liggett.2 See Allard v. Baldwin, 779 F.3d 768, 771
(8th Cir.) (standards of review), cert. denied, 136 S. Ct. 211 (2015). We affirm, and
we deny as moot the pending motion to dismiss.
                        ______________________________




      2
       Hamm has abandoned his claims against defendant nurse Dream Redic-Young.
See Hess v. Ables, 714 F.3d 1048, 1051 n.2 (8th Cir. 2013) (noting that a claim
challenging dismissal was abandoned when the appellant failed to brief the issue).
Further, the other matters Hamm raises on appeal provide no basis for reversal.

                                         -2-